Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 03/02/2021.
Claims 1-20 are pending.
Claims 1, 7, 13 and 16 have been amended.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 7, and 16 under 35 U.S.C. 103, have been considered but they are not persuasive. Specifically, the applicant argues that no art of record teaches the amended claims 1, 7 and 16 limitations, which now analogously recite “causing the second conversation to be transferred seamlessly to at least one of the human representative or the other human representative upon determining to escalate based at least in part on the learning, wherein the at least one of the human representative or the other human representative conducts a live communication with the user or the another user in the second communication and appears to the user or the another user from the virtual assistant”, since “Cauchois does not teach or suggest entire interaction between the user and the VA is automatically transferred to the LC operator” or “that the LC operator appears to the user as the VA after the conversation has been taken over by the LC operator”. The examiner respectfully disagrees. Cauchois, Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23 teach a virtual assistant not requiring human interaction to escalate a query to a live chat agent, and can optionally “escalate 444 all queries to the LC operator” (entire interaction as argued). The live chat operator “interjecting” to change or change when prompted (the at least one of the human representative or the other human representative conducts) a virtual operator’s (virtual assistant) response to a current user query within an “interjection time” (a live communication with the user or the another user) before it is sent to the user from the virtual operator (appears to the user or the another user as the virtual assistant). Further, paragraph 0047 teaches a virtual assistant or live chat operator accessing a knowledge base of “past conversations with the same query” for learned data between a live chat operator and user, to apply to the current user query conversation (second communication). 
See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a computing device” performing the limitation steps of “providing”, “analyzing” and “learning” in claim 1.
“smart device to facilitate” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the second communication” in line32-33 with insufficient antecedent basis for this limitation in the claim. Applicant may overcome this rejection by optionally amending the claim to read “the second conversation”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roytman et al (US Pub 20160110422) hereinafter Roytman, in view of Cauchois et al (US Patent 9973457).
Regarding claim 1, Roytman teaches a method comprising: 
providing, by a computing device, a virtual assistant via a smart device to facilitate a first conversation between a user and the virtual assistant (As stated above, the limitations “a computing device” for “providing”, “analyzing” and “learning”, and “smart device to facilitate”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, however, applicant’s paragraphs 0015-0016, 0029-0030, 0092, 0110 and Figs. 1-3 recite sufficient structure stating the computing/smart devices comprise 
Roytman, paragraphs 0007 and 0067 teach “one or more virtual assistants” comprised (provided) on a “query response device (by a computing device/via a smart device)” that allows (facilitates) a user to input a “first user message (first conversation)” to (between) a virtual assistant); 
analyzing, by the computing device, the first conversation, the analyzing including analyzing at least one of explicit user input or output from the virtual assistant (As stated above, the limitations “a computing device” for “providing”, “analyzing” and “learning”, and “smart device to facilitate”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, however, applicant’s paragraphs 0015-0016, 0029-0030, 0092, 0110 and Figs. 1-3 recite sufficient structure stating the computing/smart devices comprise processors (these will be interpreted to be well-known hardware processors) for performing the claimed limitations being a series of steps.
Roytman, paragraphs 0007 and 0067 teach a query response device (computing device) processing (analyzing) a user’s input being a “first user message (first conversation)” that is seen in paragraphs 0018 and 0088 to be “spoken or written natural language (explicit user input)”); 
based at least in part on the analysis: 
determining that an escalation to a human representative occurred in the first conversation (paragraphs 0007 and 0098 teach due to the processing (based on the analysis) of the extracted user messages from a “first user query” ; and
determining a type of the escalation that occurred in the first conversation (paragraphs 0007 and 0096-0098 teach identifying (determining) what “type of language” a handover event (escalation) corresponds to for the extracted messages from a “first user query” (first conversation); therefore, classifying (typing) the handover event (escalation) as user “dissatisfaction”); 
based at least in part on the type of the escalation, determining contextual data for the escalation (paragraphs 0071-0074 and 0099-0102 teach processing when and where a user’s input should be routed to a live agent with context data comprising “the country in which the user is located, the language spoken by the user, past interactions with a given user, etc.”); 
based at least in part on the type of the escalation, determining conversation data for the escalation (paragraphs 0071-0074 teach storing and providing (determining) an interaction history (conversation data) when routing (escalating) the conversation to a live agent), the conversation data comprising at least one of (i) user input at the escalation (paragraph 0088 teaches the interaction history “including messages sent to and from the user (user input)”, as further taught in paragraphs 0099-0102, up until the transfer (escalation)), (ii) a response of the virtual assistant at the escalation paragraph 0088 teaches the interaction history “including messages sent to and from the user” from the virtual assistant (response of the virtual assistant), as further taught in paragraphs 0099-0102, up until the transfer (escalation)), (iii) a goal that is determined for responding to the user input at the escalation, (iv) a task that was performed by the virtual assistant at the escalation, (v) Natural Language Processing (NLP) output from processing the user input at the escalation (paragraph 0088 teaches generating a “natural language response” based on a user’s interpreted “spoken or written natural language” input), (vi) a duration of time in the first conversation up to the escalation (paragraphs 0099-0102 teach using a threshold, for determining when a live agent should take over, that is compared to “a duration of call between the user and system”), (vii) a number of turns in the first conversation up to the escalation (paragraphs 0099-0102 teach using a “user satisfaction threshold” that is compared to “the number N of messages (turns in the first conversation) between a user and a virtual assistant before a live agent is invited to take over (escalation) the query resolution”), or (viii) a length of the user input or virtual assistant output at the escalation; 
learning, by the computing device, that the contextual data and the conversation data are associated with the escalation to the human representative (As stated above, the limitations “a computing device” for “providing”, “analyzing” and “learning”, and “smart device to facilitate”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, however, applicant’s paragraphs 0015-0016, 0029-0030, 0092, 0110 and Figs. 1-3 recite sufficient structure stating the computing/smart devices comprise processors (these will be interpreted to be well-known hardware processors) for performing the claimed limitations being a series of steps.
Roytman, paragraphs 0007 and 0067 teach a query response device (computing device) that, as taught in paragraphs 0071-0074, 0088, 0096, and 0099-0110, identifies , wherein the learning includes identifying and storing escalation data that correlates the contextual data and conversation data to the escalation and identifying and storing failure data that correlates the contextual data and the conversation data to a failure of the virtual assistance that results in the escalation (paragraphs 0071-0074 and 0088, 0096, and 0099-0110 teach identifying (learning/identifying) that interaction history (conversation data), including any detected emotions such as frustration or annoyance, and context data of a user assist in (are correlated) routing (the escalation) the conversation to a live agent (results in the escalation). This identification includes (correlates) that a user has become frustrated (failure data) with a virtual assistant’s reply (a failure of the virtual assistant) during the conversation and transfers the user to a live agent. It is further taught that these events (escalation data) are constantly being stored in “interaction history” for use in “machine learning, in order to improve the performance of the artificial intelligence module 103.”); 
providing the virtual assistant via the smart device or another smart device to facilitate a second conversation between the virtual assistant and the user or another user (paragraphs 0007, 0067-0068 and 0098 teach a virtual assistant comprised (provided) on a query response device (smart device) that allows (facilitates) a second user (another user) to input a “second user query (second conversation)” to (between) a virtual assistant); 
based at least in part on the learning, determining to escalate the second conversation to at least one of the human representative or another human representative (paragraph 0013 and claim 8 teach routing a second user query to the “first live agent (the human representative or another human representative)” due to (based at least in part), as taught in paragraphs 0071-0074 and 0099-0102, “automatically” regulating routing through identifying (learning) a user’s interaction history and context data); and 
causing the second conversation to be transferred seamlessly to at least one of the human representative or the other human representative upon determining to escalate based at least in part on the learning (paragraphs 0013, 0071-0074, 0099-0102, 0113, and claim 8 teach identifying (based at least in part on the learning) a user’s interaction history and context data, including flagged interactions taught to the AI, for “automatically” regulating routing (transferring seamlessly) of a second user query (second conversation) to the “first live agent (the human representative or another human representative)”), wherein interaction by the human representative appears to the user or the another user as if originating from the virtual assistant.
However Roytman does not explicitly teach wherein the at least one of the human representative or the other human representative conducts a live communication with the user or the another user in the second communication and appears to the user or the another user as the virtual assistant.
Cauchois teaches wherein the at least one of the human representative or the other human representative conducts a live communication with the user or the another user in the second communication and appears to the user or the another user as the virtual assistant (Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23 teach a live chat operator “interjecting” to change (the at least one of the human representative or the other human representative conducts) a virtual operator’s (virtual assistant) response to a current user query within an “interjection time” (a live communication with the user or the another user) before it is sent to the user from the virtual operator (appears to the user or the another user as the virtual assistant). Further, Par 47 teaches a virtual assistant or live chat operator accessing a knowledge base of “past conversations with the same query” for learned data between a live chat operator and user, to apply to the current user query conversation (second communication)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Cauchois’ teachings of a live human operator changing a proposed virtual operator’s response to a user before sending into Roytman’s teachings of a virtual assistant monitoring and generating responses for user interactions in order to improve customer satisfaction from virtual operator interaction by manually changing/validating a response before sending to the user (Cauchois, Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23).

Regarding claim 2, the combination of Roytman and Cauchois teach all the claim limitations of claim 1 and further teach the determining the type of escalation that occurred in the first conversation includes: 
determining that the escalation is not associated with a user greeting (Roytman, paragraphs 0106-0110 teach identifying that the handover (escalation) does not occur (not associated) in the first remarks when both parties state “Hi (user greeting)”); 
determining that the first conversation does not include a single turn (Examiner note: applicant explains a “turn” to be a single dialogue input from either a user or virtual assistant (spec, paragraphs 0033, 0042, 0044 and Fig. 1).
Roytman, paragraphs 0106-0110 teach identifying that interaction between a user and virtual assistant before handover (first conversation) includes multiple inputs (does not include a single turn) from both the user and virtual assistant); 
determining that the escalation is not included in a list of predetermined escalations (Roytman, paragraphs 0099-0102 and 0106-0118 teach a human assistant identifying (determining) and teaching the virtual assistant once the transferred situation is assessed and resolved; therefore, the AI virtual assistant is shown not previously knowing (not included in a list of predetermined) the reason for handover (escalations)); and 
determining that the escalation is a particular type of escalation indicating that the escalation was due to a failure of the virtual assistant (Roytman, paragraphs 0096-0118 teach identifying (determining) what “type of language” causes a handover event (escalation), therefore, classifying (particular typing) the handover event (escalation) as user “dissatisfaction” or frustration based on a virtual assistant’s reply (due to a failure of the virtual assistant)).

Regarding claim 3, the combination of Roytman and Cauchois teach all the claim limitations of claim 1 and further teach the determining the type of escalation that occurred in the first conversation includes: 
determining that the escalation is not associated with a first escalation class, the first escalation class indicating that a user desires to be transferred to the human representative (Roytman, paragraphs 0094-0118 teach different types of ways to handover a user to a live agent (human representative), one being detecting keywords in a user message suggesting “that a virtual assistant will no longer be able to resolve the user issue (first escalation class indicating that a user desires to be transferred to the human representative)”. Another particular escalation type (escalation is not associated with a first escalation class) using a “user satisfaction threshold” that is compared to “the number N of messages (the escalation) between a user and a virtual assistant before a live agent is invited to take over the query resolution”); 
determining that the escalation is not associated with a second escalation class, the second escalation class indicating that the virtual assistant is required to transfer to the human representative (Roytman, paragraphs 0094-0118 teach different types of ways to handover a user to a live agent (human representative), one being the system being configured according to “‘customer experience’ versus a ‘priority on cost or resource allocation’”, therefore adjusting the system to connect (indicating that the virtual assistant is required to transfer) the user to a live agent (human representative) “for most if not all inquiries” (second escalation class). Another particular escalation type (escalation is not associated with a second escalation class) using a “user satisfaction threshold” that is compared to “the number N of messages (the ; and 
based at least in part on determining that the escalation is not associated with the first escalation class and the second escalation class, determining that the escalation is associated with a third escalation class, the third escalation class indicating that the escalation was due to a failure of the virtual assistant (Roytman, paragraphs 0073 and 0099-0102 teach a particular escalation type (escalation is not associated with the first escalation class and the second escalation class) using a “user satisfaction threshold” that is compared to “the number N of messages (third escalation class) between a user and a virtual assistant before a live agent is invited to take over (escalation is associated with a third escalation class indicating that the escalation was due to a failure of the virtual assistant) the query resolution”).

Regarding claim 4, the combination of Roytman and Cauchois teach all the claim limitations of claim 1 and further teach the NLP output comprises at least one of: 
a concept determined for user input at the escalation; 
a vocab term determined for the user input at the escalation (Roytman, paragraphs 0082, 0088, 0096 and 0106-0118 teach generating a “natural language response” with keywords based on a user’s interpreted (determined) “spoken or written natural language” input that can consist of a “certain keyword (vocab term) or query (vocab terms)” to cause a handover event (escalation) to a live agent); 
a building block determined for the user input at the escalation; or 
an intent determined for the user input at the escalation.

Regarding claim 5, the combination of Roytman and Cauchois teach all the claim limitations of claim 1 and further teach the contextual data comprises at least one of: 
a geographic location of the user when the escalation occurred in the first conversation (Roytman, paragraph 0064 teaches location of the user making the query. Paragraphs 0064, 0071 and 0098 teach processing when and where a user’s input should be routed (escalated) to a live agent with context (contextual) data comprising “the country in which the user is located (geographic location), the language spoken by the user, past interactions with a given user, etc.”); 
a sensor reading from the smart device obtained when the escalation occurred in the first conversation; 
a calendar event during a period of time that includes the escalation; 
weather conditions when the escalation occurred in the first conversation; 
a time of day when the escalation occurred in the first conversation; 
an input mode used by the user when the escalation occurred in the first conversation; or 
user profile information for the user (Roytman, paragraph 0084 teaches context information (contextual data) comprising a user’s social network (profile) information of “age, preferences, spoken languages, etc.”).

Regarding claim 6, the combination of Roytman and Cauchois teach all the claim limitations of claim 1 and further teach receiving input from at least one of the human representative or the other human representative (Roytman, paragraphs 0099-0102 and 0106-0118 teach a human assistant (representative) interacting with the user (receiving input), identifying and teaching (receiving input) the virtual assistant a solution once the transferred situation is assessed and resolved);
 determining a response for the second conversation based at least in part on the input from the human representative or the other human representative (Roytman, paragraphs 0096-0118 teach a virtual assistant handling (determining) a solution (response) for a “second user query from a second user” due to the live agent’s (human representative) teachings (input)); and 
providing the response during the second conversation as originating from the virtual assistant (Roytman, paragraphs 0096-0118 teach a virtual assistant (as originating from the virtual assistant) handling (providing) a solution (response) for a “second user query from a second user” after being taught by a live agent (second conversation)).
Roytman at least implies providing the response during the second conversation as originating from the virtual assistant.
Cauchois teaches providing the response during the second conversation as originating from the virtual assistant (Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23 teach a live chat operator (human representative or the other human representative) “interjecting” to change a virtual operator’s (virtual assistant) response to a current user query within an “interjection .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Cauchois’ teachings of a live human operator changing a proposed virtual operator’s response to a user before sending into Roytman’s teachings of a virtual assistant monitoring and generating responses for user interactions in order to improve customer satisfaction from virtual operator interaction by manually changing/validating a response before sending to the user (Cauchois, Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23).

Regarding claim 7, Roytman teaches a system comprising: 
one or more processors; and memory communicatively coupled to the one or more processors and storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising (paragraphs 0076, 0119, 0123-0124 and 0127 teach a device comprising “one or more processors” that execute program instructions to “perform actions” of the listed embodiments; the processors “in communication” with a memory that stores “program instructions”):
receiving a conversation record regarding a conversation between a virtual assistant and a user (paragraphs 0094-0106 teach monitoring (receiving) a continuous dialog (conversation record) with (between) a “user” and “virtual assistant”); 
determining that a failure occurred in the conversation that is attributable to the virtual assistant (paragraphs 0099-0118 teach detecting (determining) that a user has become frustrated (failure occurred) with a virtual assistant’s reply (attributable to the virtual assistant) during the conversation and transfers the user to a live agent); 
determining a location in the conversation where the failure occurred (paragraphs 0099-0118 teach detecting (determining) that a user has become frustrated (failure occurred) with a virtual assistant’s reply after the initial greeting and question response (location) during the conversation (in the conversation)); 
determining contextual data for the location in the conversation (paragraphs 0071-0074 and 0096-0118 teach detecting (determining) that a user has become frustrated with a virtual assistant’s reply after the initial greeting and question response (location) during the conversation (in the conversation), thus rerouting the user to a live agent with context (contextual) data comprising “the country in which the user is located, the language spoken by the user, past interactions with a given user, etc.”); 
determining conversation data for the location in the conversation (paragraphs 0071-0074 and 0096-0118 teach detecting (determining) that a user has become frustrated with a virtual assistant’s reply after the initial greeting and question response (location) during the conversation (in the conversation), thus rerouting the user to a live agent with stored/detected interaction history/user’s input at the handover (conversation data)); and 
learning that the contextual data and the conversation data are associated with the failure (paragraphs 0007 and 0067 teach a query response device (computing device) that, as taught in paragraphs 0071-0074, 0088, 0096, and 0099-0110, identifies (learns) that interaction history (conversation data), including any detected emotions such as frustration or annoyance, and context data of a user assist (are associated) routing (escalating) the conversation to a live agent (human representative));
wherein the learning includes identifying and storing escalation data that correlates the contextual data and conversation data to the escalation and identifying and storing failure data that correlates the contextual data and conversation data to a failure of the virtual assistance that results in the escalation (paragraphs 0071-0074 and 0088, 0096, and 0099-0110 teach identifying (learning/identifying) that interaction history (conversation data), including any detected emotions such as frustration or annoyance, and context data of a user assist in (are correlated) routing (the escalation) the conversation to a live agent (results in the escalation). This identification includes (correlates) that a user has become frustrated (failure data) with a virtual assistant’s reply (a failure of the virtual assistant) during the conversation and transfers the user to a live agent. It is further taught that these events (escalation data) are constantly being stored in “interaction history” for use in “machine learning, in order to improve the performance of the artificial intelligence module 103.”);
and causing subsequent conversations between the virtual assistant and the user or another user to be transferred seamlessly from the virtual assistant to a human representative upon detection of the failure of the virtual assistance (paragraphs 0013, 0071-0074, 0096-0118, and claim 8 teach “automatically” regulating , wherein interaction by the human representative appears to the user or the another user as if originating from the virtual assistant.
However Roytman does not explicitly teach wherein after the seamless transfer, the human representative conducts live communication with the user or the another user, wherein the live communication by the human representative appears to the user or the another user as the virtual assistant.
Cauchois teaches wherein after the seamless transfer, the human representative conducts live communication with the user or the another user, wherein the live communication by the human representative appears to the user or the another user as the virtual assistant (Col. 6, lines 22-32, Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23 teach a live chat operator “interjecting” to change (the at least one of the human representative or the other human representative conducts) a virtual operator’s (virtual assistant) response to a current user query, that has been “seamlessly” escalated (after the seamless transfer), within an “interjection time” (a live communication with the user or the another user) before it is sent to the user from the virtual operator (appears to the user or the another user as the virtual assistant). Further, Par 47 teaches a virtual assistant or live chat operator accessing a knowledge base of “past conversations with .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Cauchois’ teachings of a live human operator changing a proposed virtual operator’s response to a user before sending into Roytman’s teachings of a virtual assistant monitoring and generating responses for user interactions in order to improve customer satisfaction from virtual operator interaction by manually changing/validating a response before sending to the user (Cauchois, Col. 6, lines 22-32, Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23).

Regarding claim 8, the combination of Roytman and Cauchois teach all the claim limitations of claim 7 and further teach the determining that the failure occurred in the conversation that is attributable to the virtual assistant comprises determining that the virtual assistant was unable to provide a response or perform a task that satisfies user input in the conversation (Roytman, paragraphs 0099-0118 teach detecting (determining) that a user has become frustrated (failure to satisfy user input) with a virtual assistant’s reply (attributable to the virtual assistant that is unable to provide a response) during the conversation and transfers the user to a live agent).

Regarding claim 9, the combination of Roytman and Cauchois teach all the claim limitations of claim 7 and further teach the determining that the failure occurred in the conversation that is attributable to the virtual assistant comprises determining that an escalation to a human representative occurred in the conversation (Roytman, paragraphs 0099-0118 teach detecting (determining) that a user has become frustrated (failure) with a virtual assistant’s reply (is attributable to the virtual assistant) during the conversation and transfers (escalation occurred in the conversation) the user to a live agent (human representative)).

Regarding claim 10, the combination of Roytman and Cauchois teach all the claim limitations of claim 7 and further teach the determining that the failure occurred in the conversation that is attributable to the virtual assistant comprises determining that the sentiment of the user changed from a first state to second state due to a response from the virtual assistant (Roytman, paragraphs 0099-0106 teach detecting (determining) that a user has become frustrated (the sentiment of the user changed from a first state to second state) with a virtual assistant’s reply (due to a response from the virtual assistant) during the conversation (failure occurred in the conversation)).

Regarding claim 11, the combination of Roytman and Cauchois teach all the claim limitations of claim 7 and further teach the determining that the failure occurred in the conversation that is attributable to the virtual assistant comprises determining that the sentiment of the user changed from a first state to second state due to a task that was performed by the virtual assistant (Roytman, paragraphs 0099-0118 teach detecting (determining) that a user has become frustrated .

Regarding claim 12, the combination of Roytman and Cauchois teach all the claim limitations of claim 7 and further teach the determining that the failure occurred in the conversation that is attributable to the virtual assistant comprises: 
determining that the conversation does not include a single user turn (Examiner note: applicant explains a “turn” to be a single dialogue input from either a user or virtual assistant (spec, paragraphs 0033, 0042, 0044 and Fig. 1).
Roytman, paragraphs 0106-0110 teach identifying that interaction between a user and virtual assistant before handover (first conversation) includes multiple inputs (does not include a single turn) from both the user and virtual assistant); 
determining that the conversation is associated with an escalation to a human representative (Roytman, paragraphs 0007 and 0067 teach a query response device (computing device) that, as taught in paragraphs 0071-0074 and 0099-0102, identifies (learns) that interaction history (conversation data) and context data of a user assist (are associated) routing (escalating) the conversation to a live agent (human representative)); 
determining that the conversation includes at least one user turn that is (i) not related to the escalation and (ii) not a user greeting (Roytman, paragraphs 0106-0110 teach identifying that the handover (escalation) does not occur (not related) in the first remarks when both parties state “Hi (user turn/greeting)”); 
determining that the escalation is not included in a list of predetermined escalations (Roytman, paragraphs 0099-0102 and 0106-0118 teach a human assistant identifying (determining) and teaching the virtual assistant once the transferred situation is assessed and resolved; therefore, the AI virtual assistant is shown not previously knowing (not included in a list of predetermined) the reason for handover (escalations)); and 
determining that the failure is attributable to the virtual assistant (Roytman, paragraphs 0099-0106 teach detecting (determining) that a user has become frustrated (failure) with a virtual assistant’s reply (is attributable to the virtual assistant) during the conversation).

Regarding claim 13, the combination of Roytman and Cauchois teach all the claim limitations of claim 7 and further teach the operations further comprise: 
providing the virtual assistant via the smart device or another smart device to facilitate another conversation between the virtual assistant and the user or another user (As stated above, the limitation “smart device to facilitate”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, however, applicant’s paragraphs 0015-0016, 0029-0030, 0092, 0110 and Figs. 1-3 recite sufficient structure stating the smart devices comprise processors (these will be interpreted to be well-known hardware processors) for performing the claimed limitations being a series of steps.
Roytman, paragraphs 0007, 0067-0068 and 0098 teach a virtual assistant comprised (provided) on a query response device (smart device) that allows (facilitates) ; 
based at least in part on the learning, determining to escalate, during the another conversation, to a human representative (Roytman, paragraph 0013 and claim 8 teach routing a second (another) user query to the “first live agent (the human representative or another human representative)” due to (based at least in part), as taught in paragraphs 0071-0074 and 0099-0102, identifying (learning) a user’s interaction history and context data); and 
causing the another conversation to be transferred to the human representative (Roytman, paragraph 0013 and claim 8 teach routing (transferring) a second (another) user query to the “first live agent (the human representative or another human representative)”).

Regarding claim 14, the combination of Roytman and Cauchois teach all the claim limitations of claim 7 and further teach the contextual data comprises at least one of: 
a geographic location of the user when the failure occurred in the first conversation (Roytman, paragraph 0064 teaches location of the user making the query. Paragraphs 0064, 0071 and 0098 teach processing when and where a user’s input should be routed (failure occurred) to a live agent with context (contextual) data comprising “the country in which the user is located (geographic location), the language spoken by the user, past interactions with a given user, etc.”); 
a sensor reading from the smart device obtained when the failure occurred in the first conversation; 
a calendar event during a period of time that includes the failure; 
weather conditions when the failure occurred in the first conversation; 
a time of day when the failure occurred in the first conversation; 
an input mode used by the user when the failure occurred in the first conversation; or 
user profile information for the user (Roytman, paragraph 0084 teaches context information (contextual data) comprising a user’s social network (profile) information of “age, preferences, spoken languages, etc.”).

Regarding claim 15, the combination of Roytman and Cauchois teach all the claim limitations of claim 7 and further teach the conversation data comprises at least one of: 
user input at the failure (Roytman, paragraph 0088 teaches the interaction history “including messages sent to and from the user (user input)”, as further taught in paragraphs 0099-0102, up until the transfer (failure)); 
a response of the virtual assistant at the failure (Roytman, paragraph 0088 teaches the interaction history “including messages sent to and from the user” from the virtual assistant (response of the virtual assistant), as further taught in paragraphs 0099-0102, up until the transfer (failure));
(iii) a goal that is determined for responding to the user input at the failure;
(iv) a task that was performed by the virtual assistant at the failure;
(v) Natural Language Processing (NLP) output from processing the user input at the failure (Roytman, paragraph 0088 teaches generating a “natural language response” based on a user’s interpreted “spoken or written natural language” input);
(vi) a duration of time in the first conversation up to the failure (Roytman, paragraphs 0099-0102 teach using a threshold, for determining when a live agent should take over, that is compared to “a duration of call between the user and system”);
(vii) a number of turns in the first conversation up to the failure (Roytman, paragraphs 0099-0102 teach using a “user satisfaction threshold” that is compared to “the number N of messages (turns in the first conversation) between a user and a virtual assistant before a live agent is invited to take over (failure) the query resolution”); or
(viii) a length of the user input or virtual assistant output at the failure.

Regarding claim 16, Roytman teaches one or more non-transitory computer readable media storing computer-readable instructions that, when executed, instruct one or more processors to perform operations comprising (paragraphs 0076, 0119, 0123-0124 and 0127 teach a device comprising “one or more processors” that execute program instructions to “perform actions” of the listed embodiments; the processors “in communication” with a “computer storage medium (non-transitory computer readable media)” that stores “program instructions (computer-readable instructions)”): 
receiving conversation records, the conversation records including data regarding a plurality of conversations (paragraphs 0094-0106 teach monitoring (receiving) continuous dialogs (conversation records) with a “user”, “virtual assistant” ; 
performing a first filtering process with the plurality of conversations to remove conversations that each include a single user turn, the first filtering process determining a subset of the plurality of conversations (paragraphs 0039-0047 and 0101-0118 teach filtering (first filtering process) all interactions (plurality of conversations) to identify “good candidates (determining a subset of the plurality of conversations)” of interactions for enriching “existing artificial intelligence rules” as seen being multiple turns within a single conversation (thus, ruling out conversations including a single user turn)); 
performing a second filtering process with a first conversation in the subset of the plurality of conversations, the second filtering process including (paragraphs 0043-0047 and 0098-0099 teach “in addition to this automated filtering process, live agents and supervisors can for example proactively flag conversation sequences for consideration for Artificial Intelligence enrichment (second filtering process)” regarding the original intercepted interactions (first conversation in the subset of the plurality of conversations).): 
filtering out user turns in the first conversation that are associated with a greeting (paragraphs 0106-0118 teach by a live agent flagging an interaction for machine learning training that identifies the handover event, the live agent has thus ruled out (filters out) other interactions (turns) including the first remarks (turns) when both parties state “Hi (associated with a greeting)”);
filtering out user turns in the first conversation that are part of a sequential series of user turns requesting to escalate where the sequential series of user turns includes an initial user turn in the first conversation (paragraphs 0088, 0101-0118 teach by a live agent flagging an interaction for machine learning training that identifies the handover event of emotion, the live agent has thus ruled out (filters out) other interactions (user turns in the first conversation that are a part of a sequential series including an initial user turn in the first conversation) including detected keywords in a user message suggesting “that a virtual assistant will no longer be able to resolve the user issue (requesting to escalate)”); and 
filtering out user turns in the first conversation that are associated with an escalation from a list of predetermined escalations (paragraphs 0099-0102 and 0106-0118 teach a human assistant identifying an interaction causing a handover event (filtering out user turns in the first conversation) and teaching the virtual assistant once the transferred situation is assessed and resolved; therefore, the AI virtual assistant is shown not previously knowing (filtered turns are associated with an escalation from a list of predetermined escalations) the reason for handover (escalations)); 
determining that an escalation is associated with a particular user turn in the first conversation that has not been filtered out in the second filtering process (paragraphs 0043-0047 and 0106-0118 teach by a live agent flagging an interaction (particular user turn in the first conversation) for machine learning training that identifies ; 
tagging, with an identifier, the particular user turn, the identifier indicating that the escalation was due to a failure of the virtual assistant (paragraphs 0043-0047 and 0096-0118 teach by a live agent flagging (tagging, with an identifier) an interaction (particular user turn) for machine learning training that identifies the handover event (escalation). It is further taught that the “type of language” is identified, therefore, classifying the handover event (escalation) as user “dissatisfaction” or frustration based on a virtual assistant’s reply (due to a failure of the virtual assistant).); and
specifying conditions to automatically trigger escalation and transfer of a conversation to a human representative based on the failure of the virtual assistant (paragraphs 0096-0118 teach when detecting that a user has become frustrated (such as keyword detection) with a virtual assistant’s reply (specified conditions based on the failure of the virtual assistant) during the conversation, “[a] natural handover is automatically triggered, opening a live session with an available human assistant”, thus transferring the user to a live agent (trigger escalation a conversation to a human representative)), wherein the conversation appears to the user as if originating from the virtual assistant.
However Roytman does not explicitly teach wherein the escalated conversation between the human representative and the user appears to the user as the virtual assistant.
wherein the escalated conversation between the human representative and the user appears to the user as the virtual assistant (Col. 6, lines 22-32, Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23 teach a live chat operator “interjecting” to change a virtual operator’s (virtual assistant) response to a current user query, that has been “seamlessly” escalated (the escalated conversation between the human representative and the user), within an “interjection time” before it is sent to the user from the virtual operator (appears to the user as the virtual assistant). Further, Par 47 teaches a virtual assistant or live chat operator accessing a knowledge base of “past conversations with the same query” for learned data between a live chat operator and user, to apply to the current user query conversation (second communication)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Cauchois’ teachings of a live human operator changing a proposed virtual operator’s response to a user before sending into Roytman’s teachings of a virtual assistant monitoring and generating responses for user interactions in order to improve customer satisfaction from virtual operator interaction by manually changing/validating a response before sending to the user (Cauchois, Col. 6, lines 22-32, Col. 7, lines 4-38, Col. 11, line 52-Col. 12, line 3, Col. 12, lines 24-34, and claims 1, 13, and 23).

Regarding claim 17, the combination of Roytman and Cauchois teach all the claim limitations of claim 16 and further teach the operations further comprise: 
based at least in part on tagging the user turn with the identifier: 
determining contextual data at a time of the escalation associated with the particular user turn (Roytman, paragraphs 0071-0074 and 0096-0118 teach a live agent flagging an interaction (based at least in part on tagging the user turn with the identifier), thus detecting (determining) that a user has become frustrated with a virtual assistant’s reply in the interaction (associated with the particular user turn) during the conversation, further rerouting the user to a live agent with context data (contextual data at a time of the escalation) comprising “the country in which the user is located, the language spoken by the user, past interactions with a given user, etc.”);
determining conversation data at the time of the escalation associated with the particular user turn (Roytman, paragraphs 0071-0074 and 0096-0118 teach a live agent flagging an interaction (based at least in part on tagging the user turn with the identifier), thus detecting (determining) that a user has become frustrated with a virtual assistant’s reply in the interaction (associated with the particular user turn) during the conversation, thus rerouting the user to a live agent with stored/detected interaction history/user’s input at the handover (conversation data at a time of the escalation)); and 
learning that the contextual data and the conversation data are associated with escalating to the human representative (Roytman, paragraphs 0007 and 0067 teach a query response device (computing device) that, as taught in 0071-0074, 0088, 0096, and 0099-0110, identifies (learns) that interaction history (conversation data), including any detected emotions such as frustration or annoyance, and context data of a user assist (are associated) , wherein the learning includes identifying and storing escalation data that correlates the contextual data and the conversation data to the escalation and identifying and storing failure data that correlates the contextual data and the conversation data to a failure of the virtual assistance that results in the escalation (Roytman, 0071-0074 and 0088, 0096, and 0099-0110 teach identifying (learning/identifying) that interaction history (conversation data), including any detected emotions such as frustration or annoyance, and context data of a user assist in (are correlated) routing (the escalation) the conversation to a live agent (results in the escalation). This identification includes (correlates) that a user has become frustrated (failure data) with a virtual assistant’s reply (a failure of the virtual assistant) during the conversation and transfers the user to a live agent. It is further taught that these events (escalation data) are constantly being stored in “interaction history” for use in “machine learning, in order to improve the performance of the artificial intelligence module 103.”).

Regarding claim 18, the combination of Roytman and Cauchois teach all the claim limitations of claim 16 and further teach the contextual data comprises at least one of: 
a geographic location of the user during the first conversation (Roytman, paragraph 0064 teaches location of the user making the query. Paragraphs 0064, 0071 and 0098 teach processing when and where a user’s input (first conversation) should be routed (escalated) to a live agent with context (contextual) data comprising “the country ; 
a sensor reading from the smart device obtained during the first conversation; 
a calendar event during a period of time that includes the escalation; 
weather conditions during the first conversation; 
a time of day when the first conversation occurred; 
an input mode used during the first conversation; or 
user profile information for the user of the first conversation (Roytman, paragraphs 0071, 0084 and 0096-0118 teach context information (contextual data) comprising a user’s social network (profile) information of “age, preferences, spoken languages, etc.” used in routing a user’s input (first conversation)).

Regarding claim 19, the combination of Roytman and Cauchois teach all the claim limitations of claim 16 and further teach the conversation data comprises at least one of: 
user input at the escalation (Roytman, paragraph 0088 teaches the interaction history “including messages sent to and from the user (user input)”, as further taught in paragraphs 0099-0102, up until the transfer (escalation)); 
a response of the virtual assistant at the escalation (Roytman, paragraph 0088 teaches the interaction history “including messages sent to and from the user” from the virtual assistant (response of the virtual assistant), as further taught in paragraphs 0099-0102, up until the transfer (escalation));
(iii) a goal that is determined for responding to the user input at the escalation;
(iv) a task that was performed by the virtual assistant at the escalation;
(v) Natural Language Processing (NLP) output from processing the user input at the escalation (Roytman, paragraph 0088 teaches generating a “natural language response” based on a user’s interpreted “spoken or written natural language” input);
(vi) a duration of time in the first conversation up to the escalation (Roytman, paragraphs 0099-0102 teach using a threshold, for determining when a live agent should take over, that is compared to “a duration of call between the user and system”);
(vii) a number of turns in the first conversation up to the escalation (Roytman, paragraphs 0099-0102 teach using a “user satisfaction threshold” that is compared to “the number N of messages (turns in the first conversation) between a user and a virtual assistant before a live agent is invited to take over (escalation) the query resolution”); or
(viii) a length of the user input or virtual assistant output at the escalation.

Regarding claim 20, the combination of Roytman and Cauchois teach all the claim limitations of claim 19 and further teach the NLP output comprises at least one of: 
a concept determined for user input at the escalation; 
a vocab term determined for the user input at the escalation (Roytman, paragraphs 0082, 0088, 0096 and 0106-0118 teach generating a “natural language response” with keywords based on a user’s interpreted (determined) “spoken or written natural language” input that can consist of a “certain keyword (vocab term) or query (vocab terms)” to cause a handover event (escalation) to a live agent); 
a building block determined for the user input at the escalation; or 
an intent determined for the user input at the escalation.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palakovich et al (US Pub 20160099892) teaches determining when to escalate a “live chat” from a virtual agent to a live agent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        


/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123